Citation Nr: 1439012	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from September 1943 to January 1946 and from April 1947 to January 1950.  He died in January 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in Huntington, West Virginia.  

The issue on appeal was last before the Board in May 2012 when it was remanded for additional evidentiary development.  

The record before the Board consists of paper claims files and electronic records within Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

The appellant and her representative have argued that the Veteran died as a result of hypertension which was caused or aggravated by the Veteran's service connected PTSD.  

In a post-remand brief, the appellant's representative has submitted excerpts from a medical treatise and from a website which have not been addressed by VA.  The excerpt from Cecil Textbook of Medicine is cited for the proposition that psychosocial factors, including anger, anxiety, and depression, have been associated with the occurrence or recurrence of cardiovascular disease.  The representative argues that the excerpt supports a determination that PTSD is recognized as a causative agent for cardiovascular disease and is also recognized as aggravating cardiovascular disease.  

The representative also argues that the Centers for Disease Control and Prevention have noted that sleep impairment has a wide ranging effect on health and that insufficient sleep has been linked to development of a number of chronic diseases and conditions, including diabetes, cardiovascular disease and depression.  A citation to a website has been submitted to support this supposition.  The representative links the lack of sleep to the Veteran's service connected PTSD.  

The Board finds that, while the evidence submitted by the representative is insufficient upon which to grant service connection in the current case, it does trigger VA's duty to assist and requires that another VA medical opinion be obtained to determine if the Veteran's service-connected PTSD played a material role in his death.

In the March 2013 addendum to a September 2011 report, a VA physician wrote that the Veteran's death certificate was in error as the medical examiner who completed the certificate indicated that the Veteran died of septicemia due to a urinary tract infection due to hypertension due to chronic obstructive pulmonary disease.  The examiner wrote that this was a "common mistake" and that the certifying physician was just listing other diagnoses of the Veteran and not intending to imply that hypertension can cause a urinary tract infection leading to septicemia and death.  The physician's opinion was reportedly based on his prior work as a medical examiner.  The physician should be requested to provide a rationale for why he determined that the certifying physician made a mistake in the way he filled out the Veteran's death certificate and a rationale for why he determined that hypertension did not cause a urinary tract infection leading to septicemia and death.    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims files and any pertinent records in Virtual VA that are not contained in the claims files should be provided to and reviewed by the physician who provided the September 2011 VA medical opinion and the March 2013 addendum.  

The physician should be requested to prepare an addendum which addresses the medical treatise evidence and the website evidence included in the July 24, 2014, Post-Remand Brief of the Disabled American Veterans.  

The physician should also provide the rationale for why he determined that the certifying physician who completed the Veteran's death certificate made a mistake in the way he filled out the form.  A rationale should also be provided for why it was determined that hypertension did not cause a urinary tract infection which led to septicemia and the death of the Veteran.  

The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, literature, etc., that he relied upon in reaching his conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  If the author of the September 2011 opinion and the March 2013 addendum is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to another physician with sufficient expertise to determine whether the Veteran's service-connected PTSD played a material causal role in the Veteran's death.  

The physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran's PTSD played a material causal role in his death.  The physician should address whether the PTSD was an immediate cause of death, whether it was a contributory cause of death, and whether it caused or permanently worsened an immediate or contributory cause of the Veteran's death.

The rationale for all opinions expressed must be provided.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, literature, etc., that he or she relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_______________________________________________Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



